

116 HR 8244 IH: Government Spectrum Valuation Act of 2020
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8244IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Mrs. Rodgers of Washington (for herself and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the National Telecommunications and Information Administration to estimate the value of electromagnetic spectrum assigned or otherwise allocated to Federal entities.1.Short titleThis Act may be cited as the Government Spectrum Valuation Act of 2020.2.Estimate of value of electromagnetic spectrumPart B of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 921 et seq.) is amended by adding at the end the following new section:120.Estimate of value of electromagnetic spectrum(a)Estimates requiredThe NTIA, in consultation with the Commission and the Director of OMB, shall estimate the value of electromagnetic spectrum in the covered band that is assigned or otherwise allocated to each Federal entity as of the date of the estimate, in accordance with the schedule under subsection (b).(b)ScheduleThe NTIA shall conduct the estimates under subsection (a) for the covered bands between—(1)225 megahertz and 33 gigahertz not later than 1 year after the date of enactment of this section, and every 3 years thereafter;(2)33 gigahertz and 66 gigahertz not later than 2 years after the date of enactment of this section, and every 3 years thereafter; and(3)66 gigahertz and 95 gigahertz not later than 3 years after the date of enactment of this section, and every 3 years thereafter.(c)Basis for estimate(1)In generalThe NTIA shall base each value estimate under subsection (a) on the value that the electromagnetic spectrum would have if the spectrum were reallocated for the use with the highest potential value of licensed or unlicensed commercial wireless services that do not have access to that spectrum as of the date of the estimate.(2)Consideration of Government capabilitiesIn estimating the economic value of spectrum under subsection (a), the NTIA may consider the spectrum needs of commercial interests while preserving the spectrum access necessary to satisfy mission requirements and operations of Federal entities.(3)Dynamic scoringTo the greatest extent practicable, the NTIA shall incorporate dynamic scoring methodology into the value estimate under subsection (a).(4)Disclosure(A)In generalSubject to subparagraph (B), the NTIA shall publicly disclose how the NTIA arrived at each value estimate under subsection (a), including any findings made under paragraph (2).(B)Classified, law enforcement-sensitive, and proprietary informationIf any information involved in a value estimate under subsection (a), including any finding made under paragraph (2), is classified, law enforcement-sensitive, or proprietary, the NTIA—(i)may not publicly disclose the classified, law enforcement-sensitive, or proprietary information; and(ii)shall make the classified, law enforcement-sensitive, or proprietary information available to any Member of Congress, upon request, in a separate annex.(d)Agency report on value of electromagnetic spectrumThe head of a Federal entity that has been assigned or otherwise allocated use of electromagnetic spectrum within the covered bands shall report the value of the spectrum as most recently estimated under subsection (a)—(1)in the budget of the Federal entity to be included in the budget of the United States Government submitted by the President under section 1105 of title 31, United States Code; and(2)in the annual financial statement of the Federal entity required to be filed under section 3515 of title 31, United States Code.(e)DefinitionsIn this section:(1)Covered bandsThe term covered bands means the band of frequencies between 225 megahertz and 95 gigahertz.(2)Federal entityThe term Federal entity has the meaning given the term in section 113(l).(3)OMBThe term OMB means the Office of Management and Budget..